Citation Nr: 0709484	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  94-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchopneumonia.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The veteran's claims 
file was subsequently transferred to the RO in Oakland, 
California.  This case was most recently remanded in November 
2003 and now returns to the Board for appellate review.

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
June 1997; a transcript of the hearing is associated with the 
claims file.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran does not have a current diagnosis of 
bronchopneumonia, did not manifest bronchiectasis within one 
year of service discharge, and there is no competent medical 
evidence demonstrating that any current lung disorder is 
causally or etiologically related to any disease, injury, or 
incident in service, to include cholera and typhus 
vaccinations and a May 1962 diagnosis of bronchopneumonia.

3.  There is no competent medical evidence demonstrating that 
any current lung disorder, to include COPD, is causally or 
etiologically related to any disease, injury, or incident in 
service, to include cholera and typhus vaccinations and a May 
1962 diagnosis of bronchopneumonia.


CONCLUSIONS OF LAW

1.  Bronchopneumonia was not incurred in or aggravated by the 
veteran's active duty military service, nor may 
bronchiectasis be presumed to have incurred in or been 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  COPD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  The veteran filed his original 
claim for service connection in April 1993 and the AOJ's 
initial unfavorable decision was issued in January 1994, 
prior to the enactment of the VCAA.  In Pelegrini, the Court 
clarified that where notice was not mandated at the time of 
the initial AOJ decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  Id.; see also 38 C.F.R. § 
20.1102 (2006) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, after VCAA notice was provided in July 2001 and 
March 2004, the veteran's service connection claims were 
readjudicated and supplemental statements of the case were 
provided to the veteran in April 2002, January 2004, and 
February 2007, such that he had the opportunity to respond to 
the AOJ's remedial VCAA notice prior to the appeal reaching 
the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in July 2001 and March 2004 advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letters informed him of what evidence was needed to 
substantiate his service connection claims.  Pertinent to the 
fourth element, the March 2004 letter advised the veteran 
that, if he had any evidence in his possession that pertained 
to his claims to send it to VA.  Additionally, a March 2006 
letter advised the veteran of the evidence necessary to 
establish a disability rating as well as an effective date 
for the disabilities now on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, private medical records, 
VA treatment records, Social Security Administration (SSA) 
records, April 1998 and October 2005 VA examination reports, 
and October 1998 and October 1999 VA opinions were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claims.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  In this regard, the 
veteran indicated in a March 2007 statement that he had no 
additional evidence to submit and requested that his claims 
file be sent to the Board.  Moreover, the veteran was 
provided with VA examinations in April 1998 and October 2005, 
and, VA opinions were obtained in October 1998 and October 
1999 in order to adjudicate his service connection claims.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including bronchiectasis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his June 1997 Board hearing and in documents of record, 
the veteran contends that, while in service, he was exposed 
to typhus and cholera vaccinations resulting in allergic 
reactions, lead-based paint, and other environmental toxins 
that resulted in current lung disorders, to include 
bronchopneumonia and COPD.  Therefore, he claims that service 
connection is warranted for such lung disabilities.

The veteran's service medical records reflect that, in August 
1962, he received a typhus vaccination and went into 
anaphylactic shock with a rapid thready pulse and poor 
respiration and collapse.  The veteran also received the 
cholera vaccine without a noted reaction.  Later skin testing 
revealed an eight-millimeter wheal and a five-centimeter area 
of erythema in response to diluted typhus vaccine.  Also, he 
received two additional subdivided doses of typhus vaccine in 
September 1962 without any noted reaction except for 
drowsiness attributed to antihistamines.  That record noted 
that on the date the veteran went into shock he had received 
both typhus and cholera vaccines and should be skin tested 
for the latter.  In October 1962, the veteran received typhus 
and cholera vaccinations with no noted reactions.  Also, in 
October 1962 the veteran's service medical records reflect 
that he was allergic to the cholera vaccine and typhus 
vaccine.  

Additionally, such service records show that, in May 1962, 
the veteran had a cough.  His chest X-ray was negative.  
Later in May 1962, the veteran was diagnosed with pharyngitis 
and bronchopneumonia.  Chest X-ray revealed an infiltrate at 
the left base.  At such time, the veteran was admitted to the 
U.S. Naval Hospital in Great Lakes, Illinois, for treatment 
of bronchopneumonia.  The veteran was discharged to duty 
approximately a week later and was noted to be fit for duty.  
In May 1963, the veteran complained of coughing productively.  
It was noted that he had been in treatment for a cold for the 
past two days.  A chest X-ray showed increased pulmonary 
vascular markings.  There was also some possible early 
infiltration at the right base.  The impression was 
generalized viral infection and cannot rule out early 
bronchopneumonia.  His December 1963 separation examination 
shows that, upon clinical evaluation, his lungs and chest 
were normal.  It was noted that the veteran had chest pain 
with pneumonia in April 1963.

Following the veteran's January 1964 discharge from military 
service, he was admitted to the VA Hospital in San Diego, 
California, in November 1968 with a diagnosis of 
bronchopneumonia.  It was noted that the veteran had a 
history of bronchopneumonia in 1962 while he was in the Navy.  
Chest x-ray revealed a right middle lobar pneumonitis.  The 
veteran was discharged after approximately a week as it was 
determined he had received the maximum hospital benefit.  
Specifically, he had been afebrile since the second hospital 
day and had only faint residual X-ray findings remaining.  

The remainder of the post-service medical records fail to 
show a current diagnosis of bronchopneumonia.  As will be 
discussed in depth below, such records show only diagnoses of 
chronic bronchitis, asthma, and COPD/restrictive lung 
disease.  Moreover, the October 2005 VA examiner found that 
there is no evidence of current bronchopneumonia or any 
sequela of bronchopneumonia, i.e. bronchiectasis.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

However, the Board notes that in July 1999, the veteran was 
diagnosed with reactive airway disease also with probable 
bronchiectasis in addition to obstructive disease.  As 
indicated in the preceding paragraph, subsequent records fail 
to show a diagnosis of bronchiectasis.  Moreover, the record 
fails to show that the veteran manifested bronchiectasis to a 
degree of 10 percent within the one year following his 
service discharge in January 1964.  As such, presumptive 
service connection is not warranted for bronchiectasis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

While there is no current evidence of bronchopneumonia, 
additional post-service private and VA treatment records 
dated between March 1991 and June 2006 reflect ongoing 
treatment and diagnoses of chronic bronchitis, asthma, and 
COPD/restrictive lung disease.  Such records include October 
1995, May 1996, and August 1998 X-rays, which showed no 
radiographic evidence of acute cardiopulmonary disease.  A 
December 1996 VA treatment record shows that the veteran's 
chest X-ray was clear.  The assessment was possible 
bronchitis, whether viral, bacterial, or allergic, and some 
mild reactive airways disease.  A subsequent December 1996 
record shows that the veteran presented a picture consistent 
with asthma with recurrent infections and bronchiectasis 
would be less likely.  He had no evidence currently, by 
history or examination, of ongoing infection.  In April 1998, 
an assessment indicated that pulmonary function tests 
document reversibility of significant airflow obstruction.  
Beginning August 1, 1998, SSA found that the veteran was 
disabled due to a primary diagnosis of COPD and a secondary 
diagnosis of depression.  A February 1999 pulmonary function 
test revealed an interpretation of severe obstructive 
disease.  It was noted that restrictive disease could not be 
excluded by spirometry alone.  In May 1999 and November 1999, 
the veteran was assessed with reactive airway disease likely 
with COPD/asthma.  A May 1999 X-ray revealed hyperinflated 
lungs, but no pneumonia or infiltrates.  COPD was the 
impression.  In July 1999, the veteran was diagnosed with 
reactive airway disease also with probable bronchiectasis in 
addition to obstructive disease.  In September 1999, it was 
noted that the veteran had sporadic airway narrowing with 
endoluminal lesions.  An August 2002 X-ray revealed no acute 
findings, but the diaphragms were slightly flattened, which 
was noted to be consistent with early COPD.  

The Board observes that the October 2005 VA examiner found 
that there was no reliable evidence of airflow limitation 
(obstruction) at the time of the examiner's examination or on 
pulmonary function tests.  Also, he noted that the veteran 
was at risk for developing chronic obstructive pulmonary 
disease or COPD.  Even so, the Board finds that the remainder 
of the evidence of record, as noted previously, shows a 
diagnosis of COPD.  

However, while the veteran has current diagnoses of lung 
disorders, to include chronic bronchitis, asthma, and 
COPD/restrictive lung disease, there is no competent medical 
evidence linking any such disability to his active duty 
military service, to include his cholera and typhus 
vaccinations or his May 1962 diagnosis of bronchopneumonia.  
Specifically, VA examinations and/or opinions were obtained 
in April 1998, October 1998, October 1999, and October 2005 
in order to determine whether there was a relationship 
between the veteran's current lung disorder and his military 
service.  

Specifically, an April 1998 VA examination report reflects 
that the veteran presented with chronic bronchitis with a 
recent exacerbation in March 1998.  It was also noted that 
the veteran had a typhus inoculation in 1962 and 1963, which 
led to anaphylaxis and syncope.  The examiner noted the 
veteran's symptoms, performed a physical examination, and 
conducted a pulmonary function test.  The examiner 
specifically observed that a pulmonary function test in July 
1997 revealed normal lung function except for perhaps some 
mild restriction.  The examiner noted that the pulmonary 
function test results from 1997 were relatively unremarkable 
and were repeated at the examination.  

The examiner observed that the veteran gave a history of 
chronic bronchitis and was on appropriate bronchodilators.  
He had pulmonary function tests which were of questionable 
reliability.  In terms of determining whether or not his 
claims are related to his initial cholera and typhus 
vaccinations, the examiner stated that she could find no 
MEDLINE information which addressed the topic directly; 
however, she discussed a March 1996 article from the Journal 
of the American Medical Association.  Specifically, such 
noted that the Swedish Institute for Infectious Disease 
Control found no significant differences between the DPT, 
which is the diphtheria and tetanus toxoids and pertussive 
vaccine, in the proportions of children with reported 
wheezing, itchy rash, or sneezing.  After exclusion of 
children with verified pertussiues, the proportions were 
virtually identical.  Quoting from the article, '[t]hese 
results suggest that there is no reason to withhold 
pertussive vaccination because of fear of subsequent asthma 
or allergy.'  The examiner further noted that the veteran 
gave a history of chronic bronchitis and symptoms that were 
appropriate to suggest some element of bronchospasm.  He did 
not have any evidence of bronchial reversibility in July 
1997, although he did on pulmonary function testing at the 
examination.  She also indicated that a brief literature 
search did not show any information with respect to cholera 
and tetanus with respect to the possibility of lung disease.

In October 1998, the veteran's claims file was reviewed by a 
physician.  He stated that an additional MEDLINE review of 
the long-term and acute toxicities of tetanus/cholera vaccine 
did not reveal any evidence or report of long-term pulmonary 
toxicities.  The reaction experienced by the veteran was a 
relatively common anaphylactoid reaction to a component of 
the vaccine, without any reported long-term sequelae.  In 
addition, MEDLINE review for other long-term sequelae or 
acute toxicities which could contribute to chronic pulmonary 
problems failed to identify any reports of long-term 
pulmonary disease of any sort.  The physician noted that this 
review was in addition to the one the April 1998 VA examiner 
conducted, at which time she did find an article specifically 
stating that there was "no reason to withhold pertussive 
vaccination because of fear of subsequent asthma or 
allergy."  In summary, the physician stated that there was 
no evidence in the medical literature, or directly related to 
this case, that linked chronic pulmonary problems with 
cholera and typhus vaccination or acute anaphylactoid 
reaction to a vaccine.

The physician in October 1998 also indicated that the 
diagnosis of chronic bronchitis was a clinical diagnosis, not 
a diagnosis based on specific medical testing.  The veteran's 
course of intermittent productive cough treated with a 
variety of antibiotics and bronchodilators long-term was 
entirely consistent with bronchitis.  Also consistent with 
such diagnosis were the veteran's very unremarkable chest X-
rays he had and his pulmonary function testing conducted on 
two occasions.  In summary, the VA physician reported that a 
review of the veteran's medical record supported a clinical 
diagnosis of chronic bronchitis.  

In conclusion, the October 1998 physician stated that a 
review of the veteran's chart supported a finding of probable 
chronic bronchitis with intermittent acute exacerbations.  
There was no evidence either within the medical record or 
extensive MEDLINE searching for chronic lung conditions, 
including chronic bronchitis, to be a sequela of typhus-
cholera vaccination.

An October 1999 VA physician opinion reflects that the 
veteran's records were reviewed and it was noted that he had 
a clinical diagnosis of chronic bronchitis.  The veteran's 
clinical course, current symptoms, physical examination, 
chest radiographs, and pulmonary function studies were noted 
to be consistent with that diagnosis.  The VA physician noted 
that the record documented respiratory problems diagnosed as 
asthma, hay fever, pollinosis, and bronchopneumonia in the 
service.  He further referred to the April 1998 and October 
1998 opinions regarding the possible relationship between the 
veteran's current diagnosis and complaints to in-service 
reactions to vaccinations.  The physician stated that there 
was no evidence to support a relationship in the medical 
literature.  In regard to a possible relationship between the 
veteran's current complaints to in-service diagnoses listed 
previously, the VA physician stated that he did not feel it 
was reasonable to blame chronic bronchitis in a 60 year old 
man on episodes of illness of the type outlined in the record 
which occurred during his tenure in the serve in the early 
1960's.  

An October 2005 VA examination report reflects that the 
examiner carefully reviewed the medical evidence as well as 
the veteran's reported history.  The examiner noted the 
veteran's in-service and post-service treatment for 
respiratory difficulties.  After conducting a physical 
examination with a CT scan in September 2005 and October 
2005, the examiner noted the following impressions: (1) There 
is evidence of bronchopneumonia in the past.  (2) There is no 
evidence of current bronchopneumonia or any sequela of 
bronchopneumonia, i.e. bronchiectasis.  (3) There is evidence 
of current bronchitis, which is a clinical diagnosis defined 
by the presence of cough with sputum production without an 
alternative explanation for at least 3 months in 2 
consecutive years.  (4) There is no reliable evidence of 
airflow limitation (obstruction) at the time of the 
examiner's examination or on pulmonary function tests.  (5) 
The veteran appeared to have non-obstructive bronchitis and 
was at risk for developing chronic obstructive pulmonary 
disease or COPD.  

Thereafter, the examiner opined that the issue of whether 
non-obstructive bronchitis was caused or aggravated by events 
that occurred during the veteran's service from April 1962 to 
January 1964 could not be resolved without resort to mere 
speculation.  In this regard, the Board notes that, under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).   

Therefore, the evidence of a nexus or link between service 
and the veteran's lung disorders, to include chronic 
bronchitis, asthma, and COPD/restrictive lung disease, is 
limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's chronic bronchitis, 
asthma, and COPD/restrictive lung disease, and service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bronchopneumonia and COPD.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for bronchopneumonia is denied

Service connection for COPD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


